PER CURIAM.
We affirm in part and reverse in part. We reverse that part of the trial court’s order awarding the appellee “an additional $25,000 a month” beyond the other amounts allowed for temporary support, for the wife to spend “however she desires.” Cf. Wenzel v. Wenzel, 512 So.2d 275 (Fla. 4th DCA1987). We affirm the balance of the temporary support order.
We also affirm the order for temporary attorney’s fees, suit money and costs. Our affirmance of these awards, however, is without prejudice to the appellant to subsequently challenge any claims for fees and costs alleged to have been actually incurred. The appellee retains the burden on this issue, regardless of the trial court’s tentative allowance of fees, suit money and costs based on estimated future expenditures.
ANSTEAD and STONE, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.